


EXHIBIT 10.46

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“Agreement”), entered into and effective as of
November 19, 2003 by and between UbiquiTel Inc., a Delaware corporation (the
“Company”), and James J. Volk, Chief Financial Officer of the Company
(“Executive”).

 

WHEREAS, the Company wishes to assure the Executive’s continued employment and,
to that end, to provide Executive with certain severance benefits if Executive’s
employment is terminated under certain circumstances.

 

NOW, THEREFORE, the Company and Executive hereby agree as follows:

 

1.  Termination.

 

a.  Termination by the Company.

 

(1) For Cause.  The Company may terminate Executive’s employment hereunder at
any time for Cause, as herein defined, in which case the Company’s sole
liability to Executive shall be for unpaid salary and benefits (then owed or
accrued and owed in the future) through the date of termination and unreimbursed
expenses incurred by Executive.

 

(2) Without Cause.  The Company may also terminate Executive’s employment
without Cause at any time upon written notice, but, in that event, must pay to
Executive a single lump sum in cash, within thirty (30) days, unless another
date is mutually agreed upon by the parties, equal to one (1) year’s gross
salary plus the bonus paid to Executive for the fiscal year next preceding the
year in which termination occurs, plus all unreimbursed expenses incurred by
Executive.

 

Notwithstanding the foregoing, in the event payment is due to Executive under
this Section within twenty-four (24) months following a Change of Control, or if
Executive is terminated without Cause or terminates for Good Reason within six
(6) months prior to a Change of Control and it is reasonably demonstrated by
Executive that such termination or circumstances constituting Good Reason (i)
were the result of the request of a third party who has taken steps reasonably
calculated to effect the Change of Control or (ii) otherwise arose in connection
with or in anticipation of the Change of Control,

 

(A) then in lieu of, and not in addition to, the amounts specified in the first
sentence of this Section 1.a.(2), the Company or the Company’s
successor-in-interest, as applicable, shall pay Executive a lump sum in cash,
within thirty (30) days after the date of termination, equal to two (2)
multiplied by the Executive’s total gross salary (not including bonus) for the
twelve (12)-month period preceding the date of termination, plus all
unreimbursed expenses incurred by Executive; and

 

(B)  Notwithstanding anything to the contrary in Section 5 of

 

1

--------------------------------------------------------------------------------


 

Executive’s Nonqualified Stock Option Agreement with the Company dated as of
July 16, 2001, as amended, Nonqualified Stock Option Agreement with the Company
dated as of May 2, 2002 and Nonqualified Stock Option Agreement with the Company
dated as of August 7, 2003, each as may be amended from time to time, any
unexercised portion of the Options (as defined therein) shall automatically and
without notice terminate and become null and void on the date that is the
earlier of (I) three (3) years following the date on which Executive’s
employment with the Company or a successor-in-interest of the Company is
terminated or (II) the date set forth in Section 5(f) of the applicable Stock
Option Agreement.

 

If Executive is terminated without Cause, whether or not prior to or following a
Change of Control, all health, life insurance, long term disability, dental, and
medical program benefits to which Executive is then entitled and in which
Executive is enrolled on the date of termination shall continue for one (1) year
as if Executive had not been terminated.

 

(3) “Cause” Defined.  As used in this Agreement, termination for “Cause” shall
mean termination as a result of:

 

(i)                                     Executive’s failure to cure any default,
breach or failure to perform any of Executive’s material obligations under the
terms of this Agreement within thirty (30) days’ after written notice from the
Company describing in detail Executive’s default, breach or failure to perform,
unless a failure to cure more promptly than such thirty (30)-day period would
result in a material adverse effect on the Company, in which case that cure
period shall be equal to the time required to avoid a material adverse effect on
the Company; or

 

(ii)                                  misconduct, including but not limited to
dishonesty, insubordination, or other acts on Executive’s part materially
detrimental to the goodwill of the Company or materially damaging to the
Company’s relationships with its customers, employees, or others with whom it
does business; or

 

(iii)                               acts of moral turpitude which, in the
reasonable opinion of the Company’s Board of Directors are materially harmful to
the business or reputation of the Company; or

 

(iv)                              refusal to obey reasonable and lawful
directions of the Company’s Chief Executive Officer or the Company’s Board of
Directors other than as to any issue insignificant to the Company’s business.

 

b.  Termination by Executive.

 

(1) Executive may terminate Executive’s employment hereunder in the event of
“Good Reason” after thirty (30) days’ written notice from Executive to the Chief
Executive Officer and to the Board of Directors of the Company describing in
detail the “Good Reason,” if not cured.  In the event of any such termination,
the Company’s obligations to Executive shall be the same as set forth in
Section 1.a.(2) above, before or after a Change of

 

2

--------------------------------------------------------------------------------


 

Control, as applicable.

 

(2) Executive may resign Executive’s employment hereunder other than for breach
or failure to perform by the Company at any time by giving thirty (30) days’
written notice to the Chief Executive Officer and to the Board of Directors.  In
the event of any such termination, the Company’s sole obligations to Executive
shall be for unpaid salary and benefits (then owed or accrued and owed in the
future) and reimbursement of expenses through the effective date of termination
specified in Executive’s notice.

 

(3) For the purposes of this Agreement, “Good Reason” means:

 

(i)                                     the assignment to Executive of any
duties inconsistent in any material respect (in any respect, whether or not
material, following a Change of Control, as defined below) with the duties of
Executive as of the date of this Agreement, or any other action by the Company
that results in a material diminution (any diminution, whether or not material,
following a Change of Control) in Executive’s position or authority, duty,
titles, responsibilities, or reporting requirements;

 

(ii)                                  any relocation of Executive’s principal
business location to a location other than within 50 miles of its location on
the date of this Agreement;

 

(iii)                               any failure by the Company to comply with
and satisfy Section 9 of this Agreement; or

 

(iv)                              following a Change of Control, a termination
by Executive for any reason during the thirty (30)-day period immediately
following the first anniversary of the Change of Control shall be deemed to be a
termination for Good Reason for all purposes of this Agreement.

 

c.  Termination by Death or Disability.  In the event of Executive’s death or
permanent disability during the term of this Agreement, Executive’s employment
shall terminate on the date of death or date of permanent disability (as
determined by the Board of Directors).  In the event of such termination, the
Company’s sole obligations to Executive (or Executive’s estate) shall be for
unpaid salary and benefits (then owed or accrued and owed in the future) and
reimbursement of expenses through the effective date of termination.

 

2.  Change of Control.

 

a.  A “Change of Control” shall be deemed to have occurred if (i) any “person”
or “group” (as such terms are used in Sections 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), other than
any Company employee stock ownership plan or an equivalent retirement plan,
becomes the beneficial owner (as such term is used in Section 13(d) of the
Exchange Act), directly or indirectly, of securities of the Company representing
40% or more of the combined voting power of the Company’s then outstanding
voting securities, (ii) the members of the Board of Directors on the date of
this Agreement cease to consist of a majority of Continuing Directors (as
defined below), (iii) the consummation of a sale of all or substantially all of
the Company’s assets or a liquidation (as measured by the fair

 

3

--------------------------------------------------------------------------------


 

value of the assets being sold compared to the fair value of all of the
Company’s assets), or (iv) a merger or other combination occurs such that a
majority of the equity securities of the resultant entity after the transaction
are not owned by those who owned a majority of the equity securities of the
Company prior to the transaction.  A “Continuing Director” shall mean a member
of the Board of Directors who either (i) is a member of the Board of Directors
at the date of this Agreement or (ii) is nominated or appointed to serve as a
Director by a majority of the then Continuing Directors.

 

b.  If it is determined that any payment or distribution by the Company of
benefits provided under this Agreement or any other benefits due upon a Change
of Control (the “Change of Control Benefits”) would constitute an “excess
parachute payment” within the meaning of Section 280G of the Internal Revenue
Code of 1986, as amended (the “Code”), that would be subject to an excise tax
under Section 4999 of the Code (the “Excise Tax”) the following provisions shall
apply, unless provided otherwise in the applicable plan, program or agreement
that provides change of control payments that are not paid pursuant to this
Agreement.  If the aggregate present value to Executive of receiving the Change
of Control Benefits and paying the Excise Tax is not greater than the aggregate
present value to Executive of the Change of Control Benefits reduced to the safe
harbor amount (as defined below), then the Company shall reduce those Change of
Control Benefits specified by Executive such that the aggregate present value to
Executive of receiving the Change of Control Benefits is equal to the safe
harbor amount.  Otherwise Executive shall receive the full amount of the Change
of Control Benefits and Executive shall be responsible for payment of the Excise
Tax.  For purposes of this paragraph “present value” shall be determined in
accordance with Section 280G(d)(4) of the Code and the term “safe harbor amount”
shall mean an amount expressed in the present value that maximizes the aggregate
present value of the Change of Control Benefits without causing any of the
Change of Control Benefits to be subject to the deduction limitations set forth
in Section 280G of the Code.

 

c.  All determinations made pursuant to the foregoing paragraph shall be made by
the Company’s independent public accountant immediately prior to the Change of
Control (the “Accounting Firm”), which firm shall provide its determinations and
any supporting calculations both to the Company and to Executive within ten (10)
days of the termination date.  Any such determination by the Accounting Firm
shall be binding upon Executive and the Company.  Executive shall then, in
Executive’s sole discretion, determine which and how much of the Change of
Control Benefits shall be eliminated or reduced consistent with the requirements
of the foregoing subsection.  All of the fees and expenses of the Accounting
Firm in performing the determinations referred to above shall be borne solely by
the Company.

 

3.  Restrictive Covenants.  As a condition to, and in consideration of, the
execution of this Agreement by the Company, Executive agrees to be bound by the
terms of the Noncompetition and Confidentiality Agreement attached hereto as
Exhibit A.

 

4.  Enforcement.  Executive acknowledges that the services to be rendered under
this Agreement by Executive are special, unique and of an extraordinary
character, and that irreparable injury will result to the Company and its
business and property if Executive breaches any of the covenants and agreements
contained in this Agreement or in Exhibit A hereto.  Therefore, Executive
expressly agrees that in the event of any such breach or threatened breach,

 

4

--------------------------------------------------------------------------------


 

the Company shall be entitled to an injunction to restrain further breach of
that covenant or agreement by Executive or any of Executive’s partners, agents,
employers, or any persons acting for or with Executive, in addition to any other
rights or remedies available to it, at law or in equity, other than specific
performance to enforce the obligation of Executive to provide services to the
Company.

 

5.  Survival.  The provisions of Sections 3 and 4 shall survive, along with
Exhibit A, the termination of this Agreement.

 

6.  No Mitigation or Set Off.  In no event shall Executive be obligated to seek
other employment or take any other action by way of mitigation of the amounts
payable to Executive under any of the provisions of this Agreement and such
amounts shall not be reduced, regardless of whether Executive obtains other
employment.  The Company’s obligation to make the payments provided for in this
Agreement and otherwise to perform its obligations hereunder shall not be
affected by any circumstances, including, without limitation, any set-off,
counterclaim, recoupment, defense or other right which the Company may have
against Executive or others.

 

7.  Return of Documents.  Upon termination of Executive’s employment, Executive
agrees to return all documents belonging to the Company in Executive’s
possession including, but not limited to, contracts, agreements, licenses,
business plans, equipment, software, software programs, products,
work-in-progress, source code, object code, computer disks, books, notes and all
copies thereof, whether in written, electronic or other form.  In addition,
Executive shall certify to the Company in writing as of the effective date of
termination that none of the assets or business records belonging to the Company
are in Executive’s possession, remain under Executive’s control, or have been
transferred to any third person.

 

8.  Effect of Waiver.  The waiver by either party of a breach of any provision
of this Agreement shall not operate or be construed as a waiver of any
subsequent breach hereof.  No waiver shall be valid unless in writing.

 

9.  Assignment.  The rights and obligations of the Company shall inure to the
benefit of and be binding upon its successors and assigns.  This Agreement may
not be assigned by either party without the express prior written consent of the
other party hereto, except that the Company may assign this Agreement to any
subsidiary or affiliate of the Company, provided that no such assignment shall
relieve the Company of its obligations hereunder without the written consent of
Executive.

 

10.  Entire Agreement.  This Agreement sets forth the entire agreement of the
parties hereto and supersedes any and all prior agreements and understandings
concerning the matters covered hereby.  This Agreement may be changed only by a
written document signed by Executive and the Company.

 

11.  Severability.  If any one or more of the provisions, or portions of any
provision, of this Agreement shall be held to be invalid, illegal or
unenforceable, the validity, legality or enforceability of the remaining
provisions or parts hereof shall not in any way be affected or impaired thereby.

 

5

--------------------------------------------------------------------------------


 

12.  Governing Law/Jurisdiction.  This Agreement shall be governed by, and
construed and enforced in accordance with, the substantive and procedural laws
of the State of Delaware without regard to rules governing conflicts of law.

 

13.  Arbitration.  Any controversy, claim or dispute arising out of or relating
to this Agreement or Executive’s employment by the Company, including, but not
limited to, common law and statutory claims for discrimination, wrongful
discharge, and unpaid wages, shall be resolved by arbitration in Wilmington,
Delaware pursuant to then prevailing National Rules for the Resolution of
Employment Disputes of the American Arbitration Association; provided, that
nothing in this Section shall be construed as precluding the Company or
Executive from bringing an action for injunctive or other equitable relief.  The
Company may elect to proceed to court without first resorting to arbitration in
the event that Executive breaches any provision of the Noncompetition and
Confidentiality Agreement.  It is the intent of the Company that, following a
Change of Control, Executive not be required to incur any expenses associated
with the enforcement of Executive’s rights under this Agreement by arbitration,
litigation or other legal action because the cost and expense thereof would
substantially detract from the benefits intended to be extended to Executive
hereunder.  Accordingly, the Company shall pay Executive on demand the amount
necessary to reimburse Executive in full for all expenses (including all
attorneys’ fees and legal expenses) incurred by Executive in enforcing any of
the obligations of the Company under this Agreement following a Change of
Control.

 

14.                                 Indemnification.  During the period of
Executive’s employment, Executive shall be entitled to indemnification and
insurance coverage for directors and officers liability, fiduciary liability and
other liabilities arising out of Executive’s position with the Company in any
capacity, in an amount not less than the highest amount available to any other
senior level executive and to the full extent provided by the Company’s
certificate of incorporation or by-laws, and such coverage and protections, with
respect to the various liabilities as to which Executive has been customarily
indemnified prior to termination of employment, shall continue for at least six
years following Executive’s termination of employment.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.

 

 

UBIQUITEL INC.

 

 

 

 

 

By:

  /s/ Donald A. Harris

 

Its:

  President and Chief Executive Officer

 

 

 

EXECUTIVE:

 

 

 

 

 

By:

  /s/

James J. Volk

 

 

 

James J. Volk

 

Exhibits:

A – Noncompetition and Confidentiality Agreement

 

6

--------------------------------------------------------------------------------


 

Exhibit A

 

Noncompetition and Confidentiality Agreement

 

In consideration of the employment of Executive, and the compensation, training
and access to confidential information provided to Executive, and in
consideration of the terms and conditions contained herein and for other good
and valuable consideration, the Company and Executive agree as follows:

 

Business.  The Company is a Sprint PCS affiliate and is in the business of
offering, providing, marketing and procuring customers for commercial mobile
radio service, including personal communications service (“PCS”) and other
wireless and similarly situated voice, radio, telephone, paging and messaging
services, and ancillary services (the “Business”).

 

Confidentiality.  Executive acknowledges and understands that Executive will be
given access to certain confidential, secret and proprietary information and
materials owned by the Company or which relate to the Company’s Business,
including but not limited to, all information not generally known to the public
that relates to the business, technology, subscribers, finances, plans,
proposals or practices of the Company, and its includes, without limitation, the
identity of all actual and prospective subscribers and customers, customer
lists, files and all information relating to individual customers and
subscribers, including their address and phone numbers, all business plans and
proposals, all marketing plans and proposals, all technical plans and proposals,
all research and development, all budgets, wage and salary information, and
projections, all nonpublic financial information, information on suppliers, and
information on all persons for whom the Company performs services or to whom the
Company makes sales during the course of the Company’s business, and all other
information the Company designates as “confidential” (hereafter the
“Confidential Information”).  The Company and Executive each acknowledge and
agree that all Confidential Information shall be considered trade secrets of the
Company and shall be entitled to all protections given by law to trade secrets. 
Executive shall not disclose any Confidential Information, or use it for any
purpose, other than in advancing the business interests of the Company, except
as required by law or in any judicial or administrative proceeding. 
Confidential Information shall apply to every form in which information shall
exist, whether written, film, tape, computer disk or other form of media,
including original materials and any copies thereof.

 

Covenant Not to Compete.  Executive agrees that, during the term of Executive’s
employment, Executive shall not, either directly or indirectly, with or without
compensation, individually or as an employee, broker, agent, consultant,
contractor, advisor, solicitor, greater than 5% stockholder, trust beneficiary,
proprietor, partner, or person interested in, affiliated with or rendering
services to any other entity, engage in, provide, offer to provide, or assist
anyone in providing, services to or for a business that provides wireless
telecommunications services similar to those services offered by the Company in
any territory in which the Company is a Sprint PCS affiliate.

 

Non-Solicitation of Employees.  Executive further agrees that during the term of
Executive’s employment and for a period of one year immediately following the
termination of such employment for any reason whatsoever, Executive shall not
directly or indirectly induce or

 

7

--------------------------------------------------------------------------------


 

attempt to influence any employee of the Company to terminate his/her employment
with the Company or to work for Executive or any other person or entity.

 

Reasonableness of Restrictions.  Executive acknowledges that the restrictions
contained in this Agreement are reasonable in time, scope and geographic
restraints, and do not unreasonably restrict Executive’s ability to obtain other
employment.  Executive further warrants that the restrictions do not impose an
undue hardship on Executive, and do not deprive Executive of an ability to earn
a living.

 

Remedies for Breach of Covenants.  In the event of any breach or threatened
breach of any of the provisions herein, in addition to any other rights or
remedies available to the Company, the Company shall have the right to seek
monetary damages and equitable relief, including specific performance by means
of temporary, preliminary or permanent injunctions against Executive or against
Executive’s partners, agents, representatives, servants, employers, employees,
family members and/or any and all persons acting directly or indirectly by or
with Executive, to prevent or restrain such breach.  With respect to any such
equitable actions or proceedings, Executive agrees that no adequate legal remedy
exists, and hereby waives any defense that an adequate remedy at law exists and
any requirement that the Company prove damages.  Executive agrees that the
Company’s rights to seek injunctive and other equitable relief shall be and are
cumulative and not exclusive and shall be in addition to any other remedies that
the Company may have.

 

Choice of Law; Attorneys’ Fees.  This Agreement will be governed by the laws of
the State of Delaware.  If any action is necessary to enforce or interpret the
terms of this Agreement, each party shall bear such party’s own expenses of
litigation, including without limitation, attorneys and experts fees and costs,
and any costs of appeal.

 

Business Opportunities.  Executive agrees that Executive shall promptly disclose
to the Company any business opportunity of which Executive becomes aware during
Executive’s employment with the Company which relates to any product or services
planned, under development, developed, produced or marketed by the Company and
which Executive becomes aware in the course of or as a result of Executive’s
employment with the Company.  Executive agrees that Executive will not take
advantage of or divert any such opportunity for the direct or indirect gain,
profit or benefit of Executive or any other person or entity.

 

Other Restrictions.  Executive warrants that Executive is not subject to any
restrictive covenants or other legal disability, which would prevent Executive
from entering into this Agreement and from complying with its provisions to
their fullest extent.  Executive understands and agrees that Executive is not
expected to, and shall not disclose trade secret or confidential information
from any previous employer or any other party.

 

8

--------------------------------------------------------------------------------
